department of the treasury internal_revenue_service teige eo examinations commerce street dallas tx date date tax_exempt_and_government_entities_division release number release date uil code person to contact identification_number in reply refer to last date for filing a petition with the tax_court certified mail return receipt requested dear this is a final adverse determination_letter that your organization was not exempt from taxation under sec_501 a as described under sec_501 of the internal_revenue_code rc the revocation of vaur rax exempt status is effective january f 20xx our adverse determination was made for the following reasons you have not established that you are organized exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the vear ending december 20xx and for all years thereafter processing of income_tax returns and assessment of anv taxes due will aot be delayed should a petition for deckaratory judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for imtiating suits far declaratory_judgment however you you also have the right to contact the office of the taxpaver advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tet or write taxpavet advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notifv the appropriate state officials of this action as required by sec_6104 c of the internal_revenue_code if vou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours john a koskinen commissioner fp hote stephen a martiri acting director fo examinations enclosures publication department of the treasury internal_revenue_service i irs tax_exempt_and_government_entities_division date date taxpayer_identification_number m s po box ogden ut form tax_year s ended december 20xx 20xx 20xx person to contact id number contact numbers phone number fax number manager's name 1d number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate thank you for your cooperation for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you enclosures report of examination form_6018 publication publication for barbara l harris acting director eo examinations letter rev catalog number 34809f sincerely form 886-a rev january schedule no or exhibit explanation of items name of taxpayer year period ended december 20xx 20xx and 20xx tax identification_number issue doe sec_501 of the internal_revenue_code continue to qualify as an exempt_organizations described in section facts corporation was formed on december 19xx in the state of as a nonprofit applied for tax exempt status from the internal_revenue_service on february 19xx by filing form_1023 application_for recognition of exempt under sec_501 of the internal_revenue_code form_1023 states that the organization was formed to help the unemployed through a series of lectures and training and prayer the attendees with be helped in the areas of personal self esteem guidance in preparation for job interviews and all areas of personal conduct and grooming etc received a favorable determination on april 19xx as exempt from federal_income_tax under sec_501 of the internal_revenue_code founder and president of is listed in listing states have been a counselor since 19xx completed my in counseling from in 19xx am ordained as a through the in 19xx and my in counseling from the lama specialize in sexual issues eating disorders anxiety grief depression anger interventions and add adhd also offering group psychotherapy provide therapy for all adults children and adolescents have extensive experience in executive coaching for individuals wanting specific coaching to advance their career with in 19xx as a christian alternative to traditional founded counseling we offer services to both christians and non-christians of all ages and ethnic backgrounds form 886-a rev department of the treasury - internal_revenue_service page -1- cat no 20810w explanation of items form 886-a rev january name of taxpayer tax identification_number schedule no or exhibit year period ended december 20xx 20xx and 20xx website lists mission statements as our purpose is to provide genuine caring client-centered directive professional christian mental health counseling which includes psychological assessment training and consultations to individuals couples families and groups at a fair_market_value in a manner that is glorifying to god psychological and educational needs for the entire state of continues to be a viable non-profit ministry meeting the website also has information about seminars speaking engagements this web page states issues like conflict resolution human resource planning and strategic coaching spends considerable time in corporate circles addressing through his consulting firm years collaborating with companies and organizations to effectively manage strategic change positive conflict resolution and employee personal development maximized to meet that goal we employ industry tenured professionals who are dedicated to seeing your plans succeed whatever they are goal is to see your objectives accomplished and has spent the past website also states the following information about executive coaching executive coaching is different from psychotherapy it is working one on one and groups with corporate executives on their need to improve areas to be more effective productive and manage better areas such as communication inner personal skills motivation conflict resolution hiring firing each person has unique needs and the coaching is customized contact our office for more in depth discussion on how this could help you and your business today form 886-a rev department of the treasury - internal_revenue_service page -2- cat no 20810w explanation of items forni 886-a rev january name of taxpayer tax identification_number schedule no or exhibit year period ended december 20xx 20xx and 20xx law internal_revenue_code sec_501 provides exemption from federal_income_tax for corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt an organization will be regarded as operated exclusively for one or more exempt sec_1_501_c_3_-1 specifies the operational_test for a 501_c_3_organization purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 clarifies the meaning of the term exempt_purpose an organization is not organized or operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or to lessen neighborhood tensions to eliminate prejudice and discrimination to defend human and civil rights secured_by law or to combat community deterioration and juvenile delinquency taxpayer’s position power_of_attorney has indicated that has reluctantly agreed that the organization should be operated as a for profit organization form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page -3- ’ form 886-a rev january explanation of items name of taxpayer tax identification_number schedule no or exhibit year period ended december 20xx 20xx and 20xx government’s position was initially formed to help the unemployed _ the poor and distressed or of the underprivileged as outlined in sec_1_501_c_3_-1 it was on the merit of this activity that the organization was granted tax exempt status under sec_501 on april 19xx however as of 20xx this activity has either been discontinued or constitutes a very minimal activity of services to the unemployed are considered relief of the internal_revenue_service service recognizes that does provide meaningful services to those struggling with addiction including pornography and those recovering from sexual abuse however itdoes not appear that operates exclusively for these activities for the past several years the principle activity of doing-business-as is to provide mental health counseling as has been detailed in the facts section of this report these services entail a very broad range of mental health services and are provided to christians and non-christians of all ages and ethnic backgrounds and individuals couples families and groups at a fair_market_value because of the broad nature of these services and the fact that they are provided to the general_public these activities do not meet the requisite charitable_class that is necessary to be considered a charitable purpose as described in sec_1_501_c_3_-1 _ does provide a christian alternative to traditional counseling and the mental health counseling is provided in a manner that is glorifying to god however doctrine providing mental health services using a christian philosophy is not sufficient to be considered operating exclusively for religious purposes does not preach a specific religious is used to promote consulting firm this consulting appears to be focused on the increasing profitability of for profit corporations this use of _ to further the professional interest of the creator c -1d ii is in violation of treas reg does provide good services to those in need however because __ is not operated again exclusively for charitable purposes and is used to provide private benefits to failed to meet the operational_test required by sec_1_501_c_3_-1 since it has failed the operational_test it is not organized and operated exclusively for one or more purposes described in sec_501 has form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page -4- ’ form 886-a rev january explanation of items name of taxpayer tax identification_number schedule no or exhibit year period ended december 20xx 20xx and 20xx ‘ conlcusion is no longer described as an organization that is exempt from federal_income_tax under sec_501 it is proposed that tax exempt status be revoked as of january 20xx and should pay federal_income_tax from that date forward the amount of federal_income_tax that is dueisdollar_figure tax is currently due for the tax periods ended december 20xx and 20xx because of net operating losses_incurred during these tax periods for the tax period ended december 20xx plus applicable_interest also since tax exempt status has been revoked it is now liable for federal unemployment tax under sec_3301 this tax will be computed in a separate report of examination form 886-a rev department of the treasury - internal_revenue_service page -5- cat no 20810w
